Exhibit 10.2
 
Parent-Subsidiary and Operations Agreement
 
This Parent-Subsidiary and Operations Agreement (this “Parent/Subsidiary
Agreement”) between American Realty Partners, LLC, an Arizona limited liability
company with a mailing address for notice purposes of 34225 North 27th Drive,
Building 5, Suite 238 in Phoenix, Arizona 85085 (“Subsidiary”), American Housing
Income Trust, Inc., a Maryland corporation with a mailing address for notice
purposes of 34225 North 27th Drive, Building 5, Suite 238 in Phoenix, Arizona
85085 (“Parent”), and Performance Realty Management, LLC, 34225 North 27th
Drive, Building 5, Suite 238 in Phoenix, Arizona 85085 (“PRM”) is effective as
of the Effective Date of the Stock Exchange and Restructuring Agreement between
Parent and Subsidiary (the “Stock Exchange Agreement”), which is incorporated
herein by reference.  Parent, Subsidiary and PRM are collectively referred to
herein as the “Parties,” or singularly as a “Party.”


WHEREAS, as of the Closing under the Stock Exchange Agreement, Subsidiary will
become a wholly owned subsidiary of Parent with PRM continuing to serve as
Manager of Subsidiary until such time the Parent’s Board of Directors
restructures the management to account for any requirements in operating as a
real estate investment trust.
 
WHEREAS, this Parent/Subsidiary Agreement is intended to outline the reporting
and operational protocol between the Parties, and the consideration to be paid
to PRM in serving as Manager of Subsidiary.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties hereto hereby agree as follows:


1. Change of Control of Subsidiary. The Parties agree, that pursuant to the
Stock Exchange Agreement, a change in control of the Subsidiary has taken place
through the issuance by Subsidiary of 100 units to Parent, in consideration of
the Subsidiary’s prior members having their collective units redeemed by
Subsidiary in consideration of Subsidiary and Parent transferring and issuing,
respectively, shares of common stock in Parent.  Parent agrees to be bound by
the Operating Agreement for the Subsidiary dated November 1, 2013 (the “ARP
Operating Agreement”). Parent agrees that PRM shall continue to operate as the
Manager for the Subsidiary pursuant to the terms of the ARP Operating Agreement,
subject to Section 3, herein.


2. Continued Management of Subsidiary.  Parent recognizes the value of PRM in
continuing to serve as Manager of the Subsidiary.  PRM recognizes that Parent’s
business objective is to eventually operate as a real estate investment trust.
The Parties recognize, however, until Parent is financially and operationally
prepared and positioned to operate as a real estate investment trust, PRM must
manage Subsidiary in order to maintain continuity during this transition in
operations. PRM agrees to take direction from the Parent’s Board of Directors
regarding those matters set forth in Article 3 of the ARP Operating Agreement.
Notwithstanding, the day-to-day administrative and ministerial tasks in
operating Subsidiary are to be performed in the discretion of PRM and its
employees and agents, based on their collective education, experience and
training. PRM shall provide reporting and general updates to Parent’s Board of
Directors in a commercially reasonable manner.


3. Amendment to ARP Operating Agreement.  The Parent and Subsidiary agree that
the ARP Operating Agreement shall be amended to reflect that Parent shall be the
sole member of the Subsidiary until such time the Parent elects through a
written resolution of the Board of Directors to allow for the admission of new
members. The Parent and Subsidiary agree that no supplemental resolution of
Subsidiary is necessary for this amendment since this Parent/Subsidiary
Agreement merges with the ARP Operating Agreement. In consideration of PRM’s
agreement to amend Section 3.10 of the ARP Operating Agreement, which Parent
acknowledges results in less consideration paid to PRM for continuing to perform
the same functions as prior to the change in control, PRM has agreed to the
following amendment to Section 3.10:
 
 
1

--------------------------------------------------------------------------------

 
 
“The Member acknowledges and agrees that, as the sole member of the Company, it
and its shareholders directly benefit from the management services provided by
Manager under this Article III. The Member further recognizes that any capital
expenditures made for the benefit of the Company derive directly from the
Member, as opposed to the Company itself.  Therefore, in consideration for the
services to be rendered to or on behalf of the Company by the Manager, the
Member shall issue 1,000,000 shares of common stock in the Member, i.e. American
Housing Income Trust, Inc., by May 22, 2015, and on the annual anniversary of
this issuance, shares of common stock valued at one-percent (1%) of the net
assets of the Company being managed by Manager under this Operating Agreement,
unless otherwise agreed upon by Member and Manager, or unless doing so impairs
or restricts the Member’s intent of operating as a real estate investment
trust.  In the event such structure impairs or restricts the Member’s intent of
operating as a real estate investment trust, the Member and Manager agree to
work in good faith to restructure compensation for Manager in performing under
this Article 3.  The fee paid to Manager hereunder is intended to constitute a
guaranteed payment within the meaning of IRS Code §707(c), and will be treated
as an expense of the Company and deducted in determining Profits and Losses.”


4. Miscellaneous Provisions.


4.1. Other than any required filings under the Federal securities laws, none of
the parties hereto will, without first obtaining the approval of the other, make
any public announcement, directly or indirectly, regarding this
Parent/Subsidiary Agreement, nor the nature of the transaction contemplated by
this Parent/Subsidiary Agreement, to any person except as required by law or
regulatory bodies and other than to the respective principals or other
representatives of the Parties, each of whom shall be similarly bound by such
confidentiality obligations. If any such press release or public announcement is
so required by either party (except in the case of any disclosure required under
the Federal securities laws to be made in a filing with the United States
Securities and Exchange Commission), the disclosing party shall consult with the
other parties prior to making such disclosure, and the parties shall use all
reasonable efforts, acting in good faith, to agree upon a text for such
disclosure which is satisfactory to each of the parties.


4.2. Regardless of whether the transactions contemplated hereby are consummated,
all legal and other costs and expenses incurred in connection with this
Parent/Subsidiary Agreement, and the transactions contemplated hereby shall be
paid by the party hereto incurring such costs and expenses.


4.3. This Parent/Subsidiary Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland without regard to the
conflicts of laws provisions thereof.


4.4. Article and Section headings used in this Parent/Subsidiary Agreement are
for convenience only and shall not affect the meaning or construction of this
Parent/Subsidiary Agreement.


4.5. This Parent/Subsidiary Agreement, in conjunction with the Stock Exchange
Agreement, which is merged herein, constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.


4.6. This Parent/Subsidiary Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Signatures on this
Parent/Subsidiary Agreement may be communicated by facsimile transmission and
shall be binding upon the parties hereto so transmitting their signatures.
Counterparts with original signatures shall be provided to the other parties
hereto following the applicable facsimile transmission; provided that the
failure to provide the original counterpart shall have no effect on the validity
or the binding nature of this Parent/Subsidiary Agreement.


 
2

--------------------------------------------------------------------------------

 
 
4.7. Any term of this Parent/Subsidiary Agreement may be modified or amended
only by an instrument in writing signed by each of the parties hereto.


4.8. If one or more provisions of this Parent/Subsidiary Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Parent/Subsidiary Agreement and the balance of this Parent/Subsidiary
Agreement shall be interpreted as if such provision were so excluded and shall
be enforced in accordance with its terms.


4.9. Each Party agrees that they have had an opportunity to participate in the
drafting, preparation and negotiation of this Agreement.  Each of the Parties
expressly acknowledges such participation and negotiation in order to avoid the
application of any rule construing contractual language against the drafter
thereof and agrees that the provisions of this Agreement shall be construed
without prejudice to the Party who actually memorialized this Agreement in final
form. Subsidiary and PRM acknowledge that Paesano Akkashian, P.C. (“Paesano
Akkashian”) has disclosed to it that it is legal counsel to Parent, and that it
does not represent Subsidiary in conjunction with this Parent/Subsidiary
Agreement, and that an actual or perceived conflict of interest may exist by
virtue of the fact that Subsidiary is a related party to Parent.  Subsidiary and
PRM acknowledge that Paesano Akkashian has thoroughly explained the conflict,
and to the extent such a conflict exists, they waive the conflict.


4.10. The Parties acknowledge that this Agreement is intended to serve as a step
in the restructuring of the Parties in furtherance of Parent’s business
objectives, and in furthering Subsidiary’s business relationship with Parent and
future services to be provided to Parent by Subsidiary and PRM.  The Parties
acknowledge that PRM’s single member, Sean Zarinegar (“Zarinegar”), will
continue to serve as (a) PRM’s designee in managing
Subsidiary until such time the Board of Directors for Parent determines that the
arrangement impairs or might impair its ultimate objective of being a real
estate investment trust, and (b) that Zarinegar will continue to serve as a
member ono the Board of Directors for Parent.  Subsidiary and Parent agree that
Zarinegar’s continued roles further the interests of Parent and the interests of
its shareholders, the majority of which are former members of Subsidiary, and so
to the extent any conflict exists, Subsidiary and Parent knowingly and willingly
waive such conflict since the execution of this Parent/Subsidiary Agreement is
in the best interests of Subsidiary and Parent.  Furthermore, since Zarinegar is
the sole member of PRM, Parent waives any conflict of interest in PRM, and more
specifically, Zarinegar, executing this Agreement on behalf of Subsidiary.


[SIGNATURES ON NEXT PAGE]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date set forth above.


AMERICAN HOUSING INCOME TRUST, INC.


By /s/ Eric
Stoffers                                                                                     
Eric Stoffers
President
Authorized by Board of Directors


AMERICAN REALTY PARTNERS, LLC


By: /s/ Sean Zarinegar
Performance Realty Management, LLC
By: Sean Zarinegar
Its: Manager


PERFORMANCE REALTY MANAGEMENT, LLC 


By: /s/ Sean Zarinegar
By: Sean Zarinegar
Its: Member


 
4


--------------------------------------------------------------------------------

 